Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.28 2007 U.K. Special Incentive Plan Eligible Executives: John Eaton, Chris Morgan, Frances New, Brit Rothman, Lisa Davies and Sarah Lumley. Under the U.K. Incentive Plan each of the persons named in the prior sentence would receive the bonuses set forth below upon Ravenstock MSG Limited attaining the EBITDA indicated below for the fiscal year ended December 31, 2007 following the approval of the financial statements for such period by the Board: Second Half of 2007 EBITDA One-Time Bonus Recipient £ 6.5 million or below 0 Not applicable £5,000 Lisa Davies, Sarah Lumley John Eaton, Chris Morgan, Frances New, Brit Rothman £ 6.75 million £10,000 and a new Managing Director £10,000 Lisa Davies, Sarah Lumley John Eaton, Chris Morgan, Frances New, Brit Rothman £ 7.0 million £20,000 and a new Managing Director £15,000 Lisa Davies, Sarah Lumley John Eaton, Chris Morgan, Frances New, Brit Rothman £7.25 million and above £30,000 and a new Managing Director
